DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-12 recite the preamble of the claimed invention shifts from “heating device” to “device”.  Since claim 1 recites multiple limitations which could be referred to as a “device”, it is unclear what the preambles of claims 2-12 are referring to.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 2 appears to be grammatically incorrect, and as such it is unclear what is meant by the limitation.  
Claim 3 recites the limitation "the circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a mobile device” in line 4.  It is unclear whether “a mobile device” of claim 3 is the same or different as “a mobile device” as recited in claim 2.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 4 recites the limitation "the circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the warning signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddons et al. (EP 261994 A1).
Regarding claim 1, Siddons et al. discloses a heating device (title), comprising:

a platform (figure 1, reference #12) capable for receiving a vessel, object or sample to be heated (figure 1, reference #5);
a heating element (reference #12; [0061]);
a first temperature sensor, arranged proximate to the platform (reference #14; [0070]);
at least one controller, located in the body and arranged to receive a temperature signal from the first temperature sensor, for controlling an amount of electrical power supplied to the heating element (reference #10; [0062]; [0068]-[0069]);
a wireless communication device (figure 11, see curved lines between reference #10 and 11; [0079]; [0084]).
Regarding claim 2, Siddons et al. discloses wherein the wireless communication device which enables a mobile device, located within a communication range of the device, to communicate bidirectionally (figure 11, reference #11; [0087]).
Regarding claim 3, Siddons et al. discloses wherein the wireless communication device provides a signal to not allow completion of the circuit supplying electrical power to the heating element, unless communication with a mobile device has been established (figure 11; [0090]).
Regarding claim 4, Siddons et al. discloses wherein the wireless communication device provides a signal to break the circuit supplying electrical power to the heating element, if a break of an established wireless communication with the mobile device occurs (figure 11; [0090]).
Regarding claim 5, Siddons et al. discloses a sensor, mounted in the body and in communication with the controller, such that a failure to sense a user within a range of the sensor sends a signal to the controller to break the circuit supplying electrical power to the heating element (figure 11; [0090]; [0107]).
Regarding claim 6, Siddons et al. discloses wherein the controller, in the absence of a response from a user to the warning signal after a predetermined time, breaks the circuit supplying electrical power to the heating element (figure 11, reference #10; [0087]; [0090]; [0107]).
Regarding claim 8, Siddons et al. discloses wherein the mobile device is a smart phone (reference #11a; [0095]).
Regarding claim 9, Siddons et al. discloses wherein the mobile device is a tablet computer (reference #11a; [0095]).
Regarding claim 10, Siddons et al. discloses wherein the mobile device is a dedicated remote control unit (figure 11, reference #11).
Regarding claim 11, Siddons et al. discloses at least one further temperature sensor, configured as a temperature probe in the sample, providing a temperature signal to the controller ([0005]; [0088]; [0096]; [0101]).
Regarding claim 12, Siddons et al. discloses wherein the at least one controller is capable to be programmed with instructions to implement the safe delivery of electrical power to the heating element, the instructions comprising the operations of: initializing the system; displaying a set value and a measured value of the heating element; detecting a user command to deliver electrical power to drive the heating element to the set temperature; determining whether a wireless communication feature allowing user commands from a mobile device is enabled and connected; determining whether a feature requiring presence of the user within proximity of the hotplate device is enabled and detecting the user; and terminating the delivery of electrical power to the heating element upon either or both of: a loss of connection to the mobile device and a failure of detecting the presence of the user (figure 11, reference #10; [0058]; [0062]-[0065]; [0084]-[0090]; [0096]-[0097]; [0101]; [0107]; [0125]).  It is noted that the limitations recited in claim 12 are directed to a manner of operating disclosed device and controller, and neither the manner of operating a disclosed device nor material or article worked upon .  
Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eble et al. (U.S. Patent No. 10,293,315).
Regarding claim 1, Eble et al. discloses a heating device (figure 1, reference #1 and 3), comprising:
a body (figure 1, reference #2);
a platform (figure 1, reference #3) capable for receiving a vessel, object or sample to be heated (figure 1, reference #4);
a heating element (reference #3; column 5, lines 17-29);
a first temperature sensor, arranged proximate to the platform (reference #7; column 5, lines 17-29; column 6, lines 25-39);
at least one controller, located in the body and arranged to receive a temperature signal from the first temperature sensor, for controlling an amount of electrical power supplied to the heating element (columns 3-4, lines 55-2; column 6, lines 9-39), and 
a wireless communication device (column 3, lines 38-54).
Regarding claim 2, Eble et al. discloses wherein the wireless communication device which enables a mobile device, located within a communication range of the device, to communicate bidirectionally (column 6, lines 18-24).
Regarding claim 7, Eble et al. discloses a motor arranged in the body capable to rotate a magnetic element below the platform (figure 1, reference #2; column 1, lines 7-11), generating a magnetic field to couple with a magnetic stir rod in the vessel (figure 1, reference #6 and 6a; column 4, lines 30-39), such that electrical power provided to the motor, regardless of whether the wireless communication device is connected to a mobile device (column 6, lines 9-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddons et al. in view of Eble et al.
Regarding claim 7, Siddons et al. discloses all the limitations as set forth above.  However, the reference does not disclose a motor arranged in the body capable to rotate a magnetic element below the platform, generating a magnetic field to couple with a magnetic stir rod in the vessel, such that 
Eble et al. teaches another heating device (figure 1, reference #1 and 3).  The reference teaches a motor arranged in the body capable to rotate a magnetic element below the platform (figure 1, reference #2; column 1, lines 7-11), generating a magnetic field to couple with a magnetic stir rod in the vessel (figure 1, reference #6 and 6a; column 4, lines 30-39), such that electrical power provided to the motor, regardless of whether the wireless communication device is connected to a mobile device (column 6, lines 9-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the motor and magnetic element of Eble et al. with the device of Siddons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach heating devices.  One of ordinary skill in the art would be motivated to provide a motor with magnetic element because the added motor/stirrer drive with stirring rod allows the liquid to be stirred during temperature control to keep the medium in a stirred state for long periods of time (Eble et al. column 1, lines 7-18), and the stirring rod ensures the medium is all at a consistent temperature throughout.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774